NUMBER 13-18-00417-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


IN RE PLAINSCAPITAL BANK, YVONNE TREVINO, AND JIM KRIEGER


                       On Petition for Writ of Mandamus.


                                         ORDER

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Per Curiam Order

       Relators PlainsCapital Bank, Yvonne Trevino, and Jim Krieger filed a petition for

writ of mandamus and motion for emergency stay in the above cause seeking to compel

the trial court to vacate a July 27, 2018 discovery order and to dismiss this case for lack

of jurisdiction, or alternatively, abate the case pending disposition of a related case

pending in the Hidalgo County Probate Court, or alternatively, enter an amended order

limiting discovery. Through their motion for emergency stay, relators seek to stay the trial

court’s July 27, 2018 order pending resolution of this original proceeding.
       The Court, having examined and fully considered the motion for emergency stay,

is of the opinion that the motion should be granted. The motion for emergency stay is

GRANTED and the trial court’s order of July 27, 2018 is ordered STAYED pending further

order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       The Court requests that the real party in interest, Jeff Richter as attorney-in-fact

for Aleah Sue Richter, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
3rd day of August, 2018.




                                             2